Citation Nr: 0405610	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  99-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected psoriasis, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to service connection for bilateral elbow 
disability.

4.  Entitlement to service connection for gout.  

5.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the lumbar spine, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which granted service 
connection for psoriasis and assigned a 10 percent disability 
rating therefor; for degenerative changes of the lumbar spine 
(20 percent); and for degenerative joint disease of the left 
knee (10 percent).  The RO also denied service connection for 
bilateral elbow pain and gout.  

In August 2003, the disability rating for psoriasis was 
increased to 30 percent, effective from the date of service 
connection.  The veteran has not indicated that he is 
satisfied with the currently assigned 30 percent disability 
rating.  Consequently, the issue of entitlement to a 
disability evaluation in excess of 30 percent for psoriasis 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].

The issue of entitlement to an increased rating for 
degenerative changes of the lumbar spine is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part with respect to that issue.
  

FINDINGS OF FACT

1.  The veteran's service-connected psoriasis is productive 
of  symptoms which include patches and erythematous areas 
manifested in various combinations in areas that include his 
scalp, elbows, right hand, thighs and left knee; his 
psoriasis is not productive of ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, nor is it exceptionally repugnant. 

2.  The veteran's service-connected left knee disability is 
manifested by complaints of aching on extensive use.  The 
knee is essentially asymptomatic clinically; range of motion 
is full, without evidence of recurrent subluxation or lateral 
instability.  Recent x-rays were negative.  

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either the veteran's psoriasis or his 
left knee disability so as to render impractical the 
application of the regular schedular standards.

4.  The medical evidence does not show that the veteran has a 
bilateral elbow disability.  

5.  The medical evidence does not show that the veteran has 
gout.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for psoriasis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 
(as in effect prior to and from August 30, 2002).

2.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2003).

3.  The criteria for increased disability ratings for 
psoriasis and degenerative joint disease of the left knee on 
an extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2003).

4.  A bilateral elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1311 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for two service-connected disabilities (psoriasis and 
a left knee disability) and entitlement to service connection 
for two claimed disabilities (bilateral elbow pain and gout).  
[As noted elsewhere in this decision, Board action on a fifth 
issue, involving the veteran's claim of entitlement to an 
increased disability rating for degenerative changes of the 
lumbar spine, is being deferred pending additional 
development.]  

In the interest of clarity, the Board will initially address 
some preliminary matters common to all of the issues on 
appeal.  The issues involving increased disability ratings 
will then be addressed, followed by the issues involving 
service connection.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the February 1999 
statement of the case (SOC) and the June 2000 supplemental 
statement of the case (SSOC).  More recently, the RO applied 
the current standard of review in the August 2003 SSOC.  
Thus, any deficiency in the RO's previous adjudication was 
remedied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will apply the current standard of review in 
adjudicating the veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the February 
1999 SOC, the June 2000 SSOC and the August 2003 SSOC.  
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in June 
2001.  That letter advised the veteran of the provisions 
relating to the VCAA, to include what the evidence must show 
to be entitled to increased benefits and to service 
connection.  Specifically, he was advised that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the disabilities at issue.  He was informed 
as well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in August 1998).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
Board notes, however, that such a situation was a legal 
impossibility because the initial adjudication pre-dated the 
enactment of the VCAA.  The claim was readjudicated and a 
SSOC was provided to the veteran in August 2003 following 
VCAA notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records and reports of VA examinations, which will be 
described below.  The veteran has not identified any 
outstanding evidence.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Increased Disability Ratings

Service connection is currently in effect for psoriasis, 
evaluated as 30 percent disabling, and for degenerative joint 
disease of the left knee, evaluated as 10 percent disabling.  
The veteran seeks higher disability ratings.  

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

1.  Entitlement to an increased disability rating for 
service-connected  psoriasis, currently evaluated as 30 
percent disabling.  

Rating criteria

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The August 2003 SSOC 
reflects that the RO has evaluated the veteran's psoriasis 
under the revised criteria.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will similarly apply both the old 
and new versions of the criteria to the veteran's claim.

Psoriasis is listed under Diagnostic Code 7816.  Prior to 
August 30, 2002, unless otherwise provided, skin disorders 
rated under codes 7807 through 7819 were rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806, a 30 percent rating is warranted for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806, 7816 (2001).

Effective August 30, 2002, the criteria under Diagnostic Code 
7816, psoriasis, warrants a 30 percent evaluation when 20 to 
40 percent of the entire body is affected; or 20 to 40 
percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  In order to 
warrant the next higher rating of 60 percent, there must be 
more than 40 percent of the entire body affected or more than 
40 percent of exposed areas affected; or there must be 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2003).  

Factual background

Private treatment records show that the veteran began 
receiving treatment for psoriasis in 1996.  Psoriasis was 
noted on the scalp, elbows, hands, and legs.  He was treated 
with Methotrexate with positive results.  He also was given 
shots.  According to the private physician, he was 90 percent 
improved as of July 1998.  

On VA examination in July 1998, the veteran reported having 
outbreaks of psoriasis all over his body, including his face.  
Occasionally, his elbows would crack and bleed.  His scalp 
became irritated and cakes of skin could be scratched off 
whenever he scratched his scalp.  The patches on the buttocks 
occasionally bled to the point of staining his underwear.  He 
reported much improvement in the condition after being given 
Methotrexate by his private physician three months earlier.  
Physical examination revealed psoriatic patches of silver 
scaly skin on the bilateral elbows, left buttock area and 
forearms.  The diagnosis was psoriasis.  

In an August 1998 rating decision, service connection was 
granted for psoriasis, evaluated as 10 percent disabling from 
October 1, 1998.  

On VA skin examination in September 2000, the veteran 
reported that the symptoms of scaling and skin dryness were 
worse in the winter time.  He also indicated that his nails 
were affected, the toenails worse than the fingernails, with 
the toenails being discolored.  His medications were 
Methotrexate (8 pills per week), Dovonex ointment and shampoo 
daily, and Temovate ointment and shampoo on weekends.  
Physical examination revealed erythematous lesions on the 
scalp line at the forehead, as well as a large patch in the 
posterior scalp.  The fingernails were noted to have discrete 
pitting.  There were white, scaly patches on the bilateral 
elbows, measuring 5 x 2 cm on the left and 8 x 5 cm on the 
right.  There was a small, red patch, 1 x .5 cm on the right 
hand.  On the right thigh, there were two erythematous 
patches, 6 x 3 cm and 5.5 x 4 cm.  There was a 2 x 3 cm scaly 
patch with erythema all over the left knee.  The left thigh 
had scattered erythematous patches approximately 1 cm in 
circumference.  The toenails were discolored, with a yellow 
pigmentation.  The diagnosis was history of psoriasis 
vulgaris.  

In August 2003, the RO increased the disability rating for 
psoriasis to 30 percent, effective October 1, 1998.  

Analysis

Schedular rating

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
psoriasis does not meet or approximate the requirements for a 
50 percent rating under the old criteria.  Cf.  38 C.F.R. 
§ 4.7 (2003).  That is, the evidence does not show that the 
veteran's symptoms, overall, are more accurately described to 
include ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or that his skin symptoms 
are exceptionally repugnant.  

There can be no doubt that there is psoriasis  on various 
parts of the veteran's body.  The July 1998 VA examination 
showed psoriatic patches of silver scaly skin on the 
bilateral elbows, left buttock area and forearms and the 
September 2000 VA examination revealed erythematous patches 
of various sizes on the scalp, elbows, right hand, thighs and 
left knee.  The veteran himself has reported cracking and 
bleeding of the skin on his elbows and buttocks at times as 
well as exfoliation of dry skin on his scalp.  However, such 
extensive lesions are clearly and specifically contemplated 
in the current 30 percent rating.  There are patches on the 
veteran's scalp and at the scalp line on the forehead.  The 
Board has reviewed the color photographs of these, and 
although they are indeed quite noticeable, the Board cannot 
say that they are exceptionally repugnant.  

In short, none of the symptomatology which would allow for 
the assignment of a higher disability has been reported.  

As for the possibility of a higher rating under the new 
criteria, the veteran has not been prescribed systemic 
therapy such as steroids or immunosuressive drugs.  Moreover, 
when one looks to the areas of the body involved, it is clear 
that more than 40 percent of the entire body is not affected.  
The evidence shows isolated, rather small patches on various 
parts of the veteran's anatomy.  These were described in 
great detail in connection with the VA examination in 2000, 
the results of which have been reported by the Board above.  
There is no evidence that large portions of his anatomy are 
affected.  Nor is there any involvement of exposed areas to 
the extent of more than 40 percent.  Physical examinations 
have shown that the only exposed areas involved are the 
scalp, forehead,  right hand and elbows, and these generally 
involve relatively small patches.  The face (with the 
exception of the forehead), neck and most of the upper 
extremities are not involved.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 30 
percent for psoriasis.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 1, 1998, has 
the veteran's psoriasis met or nearly approximated the 
criteria for a rating in excess of 30 percent under either 
the old or new criteria.  The veteran's service-connected 
psoriasis has evidently remained essentially the same; it has 
not worsened, and may have even improved somewhat due to 
prescribed medications.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.



Extraschedular evaluation

In the February 1999 SOC, the RO included the regulation for 
an extraschedular rating, 38 C.F.R. 3.321(b)(1), although 
this was not specifically discussed.  Since the matter of 
referral for an extraschedular evaluation has arguably been 
considered by the RO, the Board will also consider the matter 
of referral for an extraschedular evaluation.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
Indeed, it does not appear that the veteran is contending 
that the psoriasis creates an exceptional or unusual 
disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
for the disability at all.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  The veteran is currently employed with the 
United States Post Office as a distribution clerk.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The medical 
evidence, which has been described above, clearly indicates 
that there are various patches of psoriasis, but these appear 
to be generally congruent with the symptomatology described 
in the schedular criteria.   Nor does the record suggest any 
other reason why an extraschedular rating should be assigned.  

In his March 1999 substantive appeal, the veteran described 
various problems associated with his service-connected skin 
disorder, including itching, as well as personal 
embarrassment.  The Board has no reason whatsoever to doubt 
that this is true.  However, such symptoms are contemplated 
in the assigned 30 percent rating.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

The veteran has also expressed concern that his medications 
may cause liver problems in the future.  The Board hopes that 
this does not come to pass.  In any event, the veteran 
clearly cannot be compensated for a disability which he does 
not have.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

Factual background

Service medical records show that the veteran twisted his 
left knee while playing softball in 1987.  The diagnosis was 
medial meniscus tear.  

VA examination in July 1998 revealed full range of motion of 
the left knee without pain.  There was no effusion noted.  
There was positive crepitus with flexion of the knee.  No 
laxity was noted.  X-ray of the left knee showed an old 
avulsion fracture off of the mid-portion of the left distal 
femoral epiphysis.  There were early degenerative changes of 
the medial and lateral knee compartments.  

In an August 1998 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee; a 
10 percent disability rating was assigned, effective October 
1, 1998.  

In connection with a VA joints examination in September 2000, 
the veteran reported having minimal symptoms in the left 
knee.  There was some reported swelling in the left knee with 
prolonged standing.  He stated that there was rare give-way 
and no locking or weakness.  There was some occasional 
stiffness with damp, cold weather and some swelling with 
prolonged walking greater than two miles, and any running.  
He denied any pain in the left knee.  Physical examination 
revealed no deformity of the left knee.  There was full deep 
knee bend without pain.  No effusion was noted.  There was no 
tenderness to palpation of the left knee.  Anterior and 
posterior drawer, McMurray, and Lachman tests were negative.  
There was no ligamentous laxity of the left knee.  The knee 
had full extension and 115 degrees of flexion.  X-rays of the 
left knee were normal.  The diagnosis was left meniscus tear 
by history; x-ray normal.  

Rating criteria

The veteran's left knee disability was initially evaluated, 
and continues to be evaluated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 [arthritis due to trauma] 5257 
[knee, other impairment of].  

Under Diagnostic Code 5010, arthritis due to trauma, as 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2003).

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2003).  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2003).  

Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. 

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, Diagnostic Code 5257, which has already been 
assigned by the RO, is most appropriate.  With respect to 
Diagnostic Code 5010, also assigned by the RO, although there 
are suggestions of arthritis in the remote medical history, 
none has been identified recently.  X-rays in September 2000 
were normal.  Since arthritis has not been identified in 
recent x-rays, Diagnostic Code 5010 is not for application.  
Moreover, based on VA examination reports in July 1998 and 
September 2000, a compensable rating under either Diagnostic 
Code 5260 or 5261 based on limitation of flexion or extension 
of the knee would  not be not warranted in any event.

Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for degenerative 
joint disease of the left knee.  The medical evidence is not 
suggestive of moderate impairment of the knee, which is 
required for a 20 percent evaluation under Diagnostic Code 
5257.  The July 1998 and September 2000 VA both showed that 
the left knee was essentially asymptomatic.  The veteran does 
not appear to be receiving any medical treatment for the knee 
disability.  He evidently take no medications and uses no 
assistive devices.  In essence, he contends that the knee 
aches at times, particularly on extensive use.    

Although the clinical evidence is not suggestive of any knee 
impairment, and veteran's own complaints of aching and 
swelling at times are minimal, the Board believes that there 
is here present sufficient symptomatology to allow for the 
assignment of a 10 percent rating, as did the RO.  Cf. 38 
C.F.R. § 4.31[in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown]. 

In short, for the reasons stated immediately above, the Board 
concludes that an increased schedular rating is not warranted 
for his service-connected left knee disability. 

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board observes in passing that even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable the clinical findings 
would not warrant increased evaluations under 38 C.F.R. §§ 
4.40 and 4.45.  VA examinations have shown that the veteran 
has essentially full range of motion in the left knee.  In 
fact, the veteran himself has reported having minimal left 
knee symptoms since leaving active military duty.  

Fenderson considerations

As the factual background makes clear, at no time since the 
effective date of service connection, October 1, 1998, has 
the veteran's left knee disability met or nearly approximated 
the criteria for a rating in excess of 10 percent.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

As with the psoriasis issue, in the February 1999 SOC the RO 
included the regulation for an extraschedular rating.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.

Its should be clear from the discussion above that 
extraschedular consideration is not warranted.  There is no 
evidence of ongoing medical treatment for the left knee, much 
less frequent hospitalizations.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  As previously noted, the veteran is 
currently employed with the United States Post Office as a 
distribution clerk.  Although the Board would have no reason 
to doubt that the left knee may occasionally give the veteran 
some problems on the job, as explained above this is 
contemplated in the currently assigned rating.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  In addition, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture; indeed, on examination the knee is clinically 
normal.  There is no other reason why an extraschedular 
rating should be assigned.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected left knee disability.  The 
benefit sought on appeal is accordingly denied.

Service Connection 

The veteran seeks service connection for bilateral elbow pain 
and gout as a direct result of service.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Because these two issues will be resolved in a similar 
manner, the Board will address them together.

3.  Entitlement to service connection for a bilateral elbow 
disability.  

4.  Entitlement to service connection for gout.

Factual background

The veteran's service medical records are negative for 
complaint, treatment or diagnosis for a bilateral elbow 
disability or gout.  

Private treatment records from Prime Care for the period 
January 1996 to August 1998 show that the veteran sought 
treatment in August 1998 for bilateral elbow pain.  He 
reported that both of his elbows were stiff, weak, and his 
hands were numb and tingly.  It was noted that he had 
recently started working at UPS, which involved repetitive 
rotational movements of the arms bilaterally.  He denied any 
previous injuries.  Examination revealed tenderness in the 
lateral epicondyle bilateral, worse on the left.  The 
assessment was lateral epicondylitis.  X-rays of the left 
elbow were within normal limits.  No further treatment was 
shown.  The medical records contain no evidence pertaining to 
gout.  

On VA joints examination in September 2000, the veteran 
stated that the bilateral elbow condition was no longer a 
problem.  He indicated that he was diagnosed with gout 
approximately one year prior to his discharge from service.  
He stated that gout symptoms were usually localized to the 
great toes.  No other joint was affected.  He indicated that 
he had had occasional flares of gout in the left toe.  There 
had been no recent treatment for gout.  It was noted that 
medical records in March 1997 revealed elevated uric acid.  
Laboratory tests revealed that uric acid was elevated at 9.1 
mg/dl.  The diagnoses were history of bilateral elbow 
condition and history of gout.  The examiner commented that 
there was insufficient clinical evidence at present to 
warrant a diagnosis of gout.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
medical evidence of record is negative for any bilateral 
elbow disability.  Recent medical records contain no evidence 
of a bilateral elbow disability and in fact, the veteran 
himself reported at the September 2000 VA examination that 
the bilateral elbow condition was no longer a problem.  

Similarly, the medical evidence of record is negative for a 
diagnosis for gout.  Although there are suggestions that gout 
may be a possibility, the September 2000 VA examiner 
concluded that there was insufficient clinical evidence to 
warrant a diagnosis of gout.  

In the absence of confirmed diagnosis of a bilateral elbow 
disability and gout, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim)]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [ service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability]  

While the Board acknowledges the veteran's complaints of pain 
in the toes, it is now well established that a symptom alone, 
such as pain, absent a finding of an underlying disorder, 
cannot be service-connected. See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) [pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the two 
claimed disabilities, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]..

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  For the sake 
of completeness, the Board will briefly address the remaining 
two elements.

With respect to Hickson element (2), in-service incurrence, 
the Board has reviewed the service medical records and finds 
that they show no treatment or diagnosis for a bilateral 
elbow disability and gout.  The Board notes, however, that a 
private treatment record dated in August 1998, during the 
veteran's period of service, reflects treatment for bilateral 
elbow pain and a diagnosis of lateral epicondylitis.  
Therefore, Hickson element (2) has been met regarding the 
bilateral elbow claim.  The records do not show treatment or 
diagnosis for gout, and Hickson element (2) has not been met 
regarding that claim.  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to his elbows 
and gout to his military service.  It is clear that in the 
absence of a current diagnosis of bilateral elbow disability 
and gout a medical nexus opinion would be an impossibility.   
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, in regards to the claim of service connection for 
a bilateral elbow disability, Hickson elements (1) and (3) 
have not been met.  In regards to the service connection 
claim for gout, none of the Hickson elements have been met.  
Therefore, the service connection claims for a bilateral 
elbow disability and gout must be denied.  

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against these claims.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected psoriasis is denied.

Entitlement to an increased disability rating for the 
service-connected left knee disability is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for gout is denied.  





CONTINUED ON NEXT PAGE



REMAND

5.  Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine, currently evaluated 
as 20 percent disabling.

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary with respect to the 
remaining issue on appeal.

The pertinent rating criteria for disorders of the spine were  
revised effective September 26, 2003, during the course of 
this appeal.  See 68 Fed. Reg. 51454 (August 27, 2003).  
These revised criteria have not been applied by the RO and 
the veteran has not been furnished notice by VA of this 
regulation change.  Under the circumstances here presented, 
the Board believes this issue should be readjudicated to 
insure all appropriate due process to the veteran.  See 
Bernard, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should furnish the veteran a copy 
of the revised rating criteria for the 
disorders of the spine, effective 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  If it is determined that 
additional evidentiary development is 
required, to include scheduling a new 
examination, such development should be 
undertaken, as appropriate.

2.  Thereafter, VBA should adjudicate the 
issue of entitlement to an increased 
rating for degenerative changes of the 
lumbar spine, to include consideration of 
the revised rating criteria, as amended 
effective September 26, 2003.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that includes the new schedular 
criteria applicable to spinal disability 
and should be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



